In re: East Baton Rouge Parish School Board, et al. applying for writ of certiorari, prohibition and mandamus.
Application denied. The showing made does not warrant the exercise of our supervisory jurisdiction.
FOURNET, C. J.,
is of the opinion that this matter, being impressed with such public importance, warrants our immediate attention.
McCALEB and HAMLIN, JJ.,
concur, being of the view that applicants are attempting to secure an advisory opinion in a matter in which this Court is without supervisory jurisdiction as there is no adverse court order or rulings for us to supervise.
SANDERS, J., is of the opinion that a writ should he granted.